Title: From Thomas Jefferson to Edward Rutledge, 18 July 1788
From: Jefferson, Thomas
To: Rutledge, Edward


          
            
              My dear Sir
            
            Paris July 18. 1788.
          
          Messieurs Berard were to have given me a particular account of the proceeds of the shipments of rice made to them. But they have failed. I fear, from what they mentioned, that the price has been less advantageous than usual, which is unlucky as it falls on the first essay. If on the whole however you get as much, as you would have done by a sale on the spot, it should encourage other adventures, because the price at Havre or Rouen is commonly higher, and because I think you may by trials find out the way to avail yourselves of the Paris retail price. The Carolina rice sold at Paris is separated into three kinds, 1. the whole grains, 2. the broken grains, 3. the small stuff and sell at 10.₶ 8.₶ and 6.₶ the French pound, retail. The whole grains which constitute the 1st. quality are picked out by hand. I would not recommend this operation to be done with you, because labour is dearer there than here. But I mention these prices to shew that after making a reasonable deduction for sorting, and leaving a reasonable profit to the retailer, there should still remain a great wholesale price. I shall wish to know from you how much your cargo of rice shipped to Berard netts you, and how much it would have netted in hard money if you had sold it at home.
          You promise, in your letter of Octob. 23. 1787. to give me in your next, at large, the conjectures of your Philosopher on the descent of the Creek Indians from the Carthaginians, supposed to have been separated from Hanno’s fleet during his periplus. I shall be very glad to receive them, and see nothing impossible in his conjecture. I am glad he means to appeal to the similarity of language, which I consider as the strongest kind of proof it is possible to adduce. I have somewhere read that the language of the ancient Carthaginians is still spoken by their descendants inhabiting the mountainous interior parts of Barbary to which they were obliged to retire by the conquering Arabs. If so, a vocabulary of their tongue can still be got, and if your friend will get one of the Creek language, the comparison will decide. He probably may have made progress in this business: but if he wishes any enquiries to be made on this side the Atlantic, I offer him my services chearfully, my wish being, like his, to ascertain the history of the American aborigines.
          I congratulate you on the accession of your state to the new federal constitution. This is the last I have yet heard of, but I expect daily that my own has followed the good example, and suppose it to be already established. Our government wanted bracing. Still we must take care not to run from one extreme to another; not to brace too high. I own I join those in opinion who think a bill of rights necessary. I apprehend too that the total abandonment of the principle of rotation in the offices of President and Senator will end in abuse. But my confidence is that there will for a long time be virtue and good sense enough in our countrymen to correct abuses. We can surely boast of having set the world a beautiful example of a government reformed by reason alone without bloodshed. But the world is too far oppressed to profit of the example. On this side the Atlantic the blood of the people is become an inheritance, and those who fatten on it, will not relinquish it easily. The struggle in this country is as yet of doubtful issue. It is in fact between the monarchy, and the parliaments. The nation is no otherwise concerned but as both parties may be induced to let go some of it’s abuses to court the public favor. The danger is that the people, decieved by a false cry of liberty may be led to take side with one party, and thus give the other a pretext for crushing them still more. If they can avoid the appeal to arms, the nation will be sure to gain much by this controversy. But if that appeal is made it will depend entirely on the dispositions of the army whether it issue in liberty or despotism. Those dispositions are not as yet known. In the mean time there is great probability that the war kindled in the east will spread from nation to nation and in the long run become general. It began between the Turks and Russians. Then the Emperor entered into it, now the Swedes have taken side, and so probably it will go on from one to another. This country is in a desperate condition to meet a war. The only hope is that England will be as little able to get money, and that a bankruptcy will follow the declaration of war. They first excited the Turks to begin, and now have engaged the Swedes to enter into it. Whether they may not repent it however may well be doubted, and that they may repent it is the hearty prayer of him who has the honour to be with the most sincere esteem & attachment, my dear Sir Your friend & servt,
          
            Th: Jefferson
          
        